Name: Council Regulation (EEC) No 3457/80 of 22 December 1980 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 360 / 19 COUNCIL REGULATION (EEC) No 3457/80 of 22 December 1980 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom should be fixed which New Zealand can import into the United Kingdom during the month of January 1981 , and for which the cif price fixed by Regulation (EEC) No 2540/80 ( 2 ) must be respected , HAS ADOPTED THE PRESENT REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession, and in particular Article 5 (2 ) of Protocol 18 , Having regard to the proposal from the Commission, Whereas , further to Protocol 18 , Council Regulation (EEC ) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom (*) authorized the United Kingdom, as a transitional measure, to import certain quantities of New Zealand butter on special terms from 1978 to 1980 ; whereas in the interval while awaiting a Council decision on the Commission 's proposal regarding new import measures for New Zealand butter into the Community, it is appropriate not to cease application of Regulation (EEC) No 1655/76 on the 31 December 1980 ; whereas to this effect a quantity Article 1 Article 1 (2 ) of Regulation (EEC) No 1655/76 shall be completed by addition of the following subparagraph : 'The quantity limit shall be fixed at 7 920 tonnes for the month of January 1981 .' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable to all Member States . Done at Brussels , 22 December 1980 . For the Commission The President J. SANTER (!) OJ No L 185 , 9 . 7 . 1976 , p. 1 . ( 2 ) OJ No L 260 , 3 . 10 . 1980 , p. 1 .